Citation Nr: 1143242	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for a right knee condition, to include a right knee scar. 

3.  Entitlement to service connection for head injury residuals, to include headaches and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010, and a hearing transcript is associated with the claims file.

The issues of entitlement to service connection for a right knee condition, to include a right knee scar, and service connection for head injury residuals, to include headaches and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to an increased rating for diabetes mellitus on the record at a Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran's requested to withdraw the issue of entitlement to an increased rating for diabetes mellitus on the record during the November 2010 Board hearing, in accordance with 38 C.F.R. § 20.204(a) and (b).  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal as to this issue is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus is dismissed.


REMAND

The Veteran's service treatment records document several instances of treatment for a right knee injury and complications with scar tissue.  On April 3, 1970, he was noted to have a previous medical history of two weeks after a training injury.  He was objectively very tender below the right knee cap, and he was to be checked for bone damage.  There was good granulation and no evidence of infection, and the Veteran was to change dressings daily.  He was restricted to light duty with no field work.  The knee was noted to be much improved on April 10, 1970, but he was still not to go on field exercise.  On May 1, 1970, the Veteran treated for right knee scar tissue being scraped off.  He was noted to have damaged the knee previously while running down hill.  The wound was cleaned and dressed.  On May 4, 1970, the Veteran was noted to have an open wound that was swollen and painful, and he was restricted to light duty for five days.  The June 1971 separation examination records no objective defect, to include any scarring, but a subjective report of symptoms at that time is not of record.  

During the Board hearing, the Veteran described the circumstances of his right knee injury, and such testimony is generally consistent with this service treatment records.  He further stated that the injury was so bad that he was unable to walk when it happened.  The Veteran testified that his knee continued to bother him after the in-service injury, in that it started clicking and then there was a dull ache over time.  He also testified that military providers told him that he would have problems as a result of his right knee injury later on.  The Veteran did not seek treatment specifically for a right knee condition until recently, when he began to have pain in the front of the right knee.

Service treatment records also document that the Veteran was attacked by assailants in March 1971, and he sustained a hematoma to the left side of the skull.  There is no recorded treatment for headaches or tinnitus after that time, and the separation examination a few months later records no objective defects.  However, the Veteran testified during the Board hearing that he began to have headaches and tinnitus (or buzzing or ringing in the ears) a few days after being hit over the head, and that the headaches always start on the left side close to the area of the hematoma.  He stated that these symptoms have been continuous for over 40 years since service.  The Veteran stated that he was diagnosed with migraines in the 1980s and was prescribed medication at that time, but he generally treated them with over-the-counter medications and did not seek treatment.  He also reported treatment by general practitioner Dr. Bayard recently.

Further development is necessary for a fair adjudication of the Veteran's remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, there may be outstanding records that are pertinent to the Veteran's claims.  As noted above, during the November 2010 hearing, he identified treatment from an unspecified private provider in the 1980s, as well as more recent treatment from a general practitioner, Dr. Bayard.  The Board notes that, in connection with a claim for diabetes mellitus and a related kidney condition, the Veteran also identified treatment by Dr. Maloney, and such records were forwarded to Dr. Bayard.  As such, it appears that Dr. Maloney may also have been a primary care provider.  While the agency of original jurisdiction (AOJ) previously requested records concerning a kidney condition, it is unclear if any records concerning headaches or a right knee condition may remain outstanding from these providers.  Additionally, the Veteran reported recent treatment at the Jamaica Plains VA Medical Center (MC), the Brockton VAMC, and the Worcester VA Outpatient Clinic (OPC).  It appears that only records from the Worcester VA OPC are currently of record.  Upon remand, the Veteran should be requested to identify any outstanding records, and reasonable attempts should be made to obtain them.  

The Board observes that, even if no further post-service treatment records are obtained, the Veteran is competent to report prior treatment and what his providers told him as to his conditions.  He is also competent to testify to the observable symptoms of his claimed disabilities, as well as a lack of such symptoms prior to service and continuity of such symptoms after in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Further, for some disabilities, such as general headaches and tinnitus, the Veteran's lay testimony alone may be sufficient to establish a diagnosis.  Jandreau, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence, but the absence of treatment for many years may considered in connection with other evidence.  Buchanan, 451 F.3d at 1337.

Based on the evidence of record, the Board finds that the Veteran may have current headaches and tinnitus, and he may have a current right knee disability, to include a right knee scar.  Further, there is an indication that such disabilities may be related to the documented injuries during service, as the Veteran has reported continuous observable symptoms since in-service injury.  Therefore, the Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of his claimed disabilities.  See McLendon, 20 Vet. App. at 81-83.  The examiner(s) should identify any current disability and offer an opinion as to the etiology.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who have treated him since separation from service for any symptoms of a right knee condition, to include a right knee scar, or for residuals of head injury, to include headaches or tinnitus; and to complete an authorization form (VA Form 21-4142) for each non-VA provider.  In particular, he should be requested to identify and provide an authorization and release for the private provider from whom he received treatment in the 1980s, as well as Dr. Bayard and Dr. Maloney.  After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to the referenced private providers and any outstanding records from the Jamaica Plains VAMC, the Brockton VAMC, and the Worcester VAOPC.  

2.  All requests and all responses for the above-described records, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any missing records.

3.  After completing the above-described development, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any current right knee condition, to include right knee scarring, or any current head injury residuals, to include headaches or tinnitus.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  The examiner(s) is/are requested to respond to the following:

(a)  Does the Veteran have a current right knee condition, to include right knee scarring?  Please identify any manifestations of any such disability, to include any symptomatic scarring.  For any current right knee condition, to include right knee scarring, is it at least as likely as not (probability of 50 percent or more) that such condition was incurred in or aggravated by service, to include the documented injury and treatment in 1970?  If arthritis is diagnosed, did it at least as likely as not manifest to a degree of at least 10 percent within one year after separation from service, or by June 1972?

(b)  Does the Veteran currently have headaches, to include migraine or otherwise, or tinnitus?  If and only if a separate neurological examination is necessary to determine the nature of any current headaches, such examination should be provided.  For any current headaches or tinnitus, is at least as likely as not (probability of 50 percent or more) that such condition is a residual of the documented injury to the left side of the head in March 1971?  Or, was either condition at least as likely as not otherwise incurred or aggravated by service?

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  The competency of certain lay evidence should be considered, as set forth in the cases summarized herein.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


